Citation Nr: 1753458	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder (previously claimed as ulcer).

2.  Entitlement to service connection for a neurological disorder, to include as due to exposure to herbicides (previously claimed as nerves).

4.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides (previously claimed as respiratory cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In March 2017, the Board issued a decision denying an increased rating for posttraumatic stress disorder and entitlement to a total disability rating based upon individual unemployability prior to August 28, 2013.  The Board also again remanded the matters of entitlement to service connection for gastrointestinal disorder, neurological disorder, and respiratory disorder to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Following the Board's remand, additional VA outpatient treatment records were obtained, and the Veteran was provided the opportunity to submit private treatment records, or authorization to obtain private records, including gastroenterology records; however, he did not this request for records or provide any authorization.

Moreover, the Veteran was afforded VA examinations in 2017 pertaining to the claimed disabilities on appeal, with findings responsive to questions posed in the remand and in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDINGS OF FACT

1.  A gastrointestinal disorder is not shown by the record.

2.  A neurological disorder is not shown by the record.

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

 4. The Veteran does not have a respiratory disorder that is presumed to be service connected in veterans exposed to Agent Orange.

5.  A respiratory disorder did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1. A gastrointestinal disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, (2017).

2.  A neurological disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, (2017).

3.  A respiratory disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes other organic diseases of the nervous system, ulcers, and malignant tumors.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, ulcers, and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407  (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260  (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The Board notes that the Veteran had active service during a period of war. Additionally, his personnel records indicate that the Veteran had service in Vietnam during the requisite period. He is therefore presumed to have been exposed to Agent Orange.

A. Gastrointestinal Disorder

The Veteran contends that he is entitled to service connection for a gastrointestinal disorder, claimed as ulcers.

The Veteran's service treatment records include no gastrointestinal complaints, findings, or diagnosis.  The Veteran denied frequent indigestion or stomach, liver, or intestinal trouble on report of medical history at discharge.  No abnormalities of the abdomen or viscera were noted on April 1970 discharge examination.

Following service, a July 2010 VA treatment report reflects that the Veteran complained of abdominal pain, for which he took Zantac.  He underwent EGD 8 months prior and was told that no interventions were necessary.

A November 2011 VA treatment report reflects that the Veteran noted that he experienced chest tightness after coffee.  The treatment provider indicated that the pain could be related to gastroesophageal reflux disease (GERD) and GERD prevention was discussed.  He was instructed to avoid use of non-steroidal anti-inflammatory medications secondary to possible epigastric/stomach pain from coffee and ibuprofen.

On VA examination in June 2013, the Veteran reported that he had a bleeding ulcer that was treated at the VA hospital about 10-15 years prior.  The examiner noted that he reviewed the Veteran's VA records from 1999 to the present, and there was no mention of a duodenal or gastric ulcer.  There was a notation in June 2010 which indicated that the Veteran gave a history of taking Zantac for abdominal pain, and that he was a known alcoholic and barely ate a meal a day at night.  The doctor prescribed gastroesophageal reflux prevention and proper nutrition.  The examiner also noted that blood work was performed at that time, which showed iron deficiency anemia.  

When the examiner asked the Veteran about the peptic ulcer, he said that he had blood in the urine.  He gave different stories that the examiner indicated did not make sense to him.  The Veteran indicated that he had pain in the lower abdomen, and not epigastric pain or heartburn.

The examiner indicated that the Veteran did not have any real stomach condition.  If he had one at all, it would most likely be reflux or gastritis most likely secondary to alcohol use.

On VA examination in May 2014, the Veteran denied any stomach or duodenal condition, and indicated that he was not being treated for one.

After physical examination and review of the file, the examiner indicated that the Veteran did not have a stomach or duodenum condition.

On VA examination in May 2017, the examiner noted that the Veteran had not been diagnosed with any intestinal conditions.  He was not being treated for any intestinal conditions.  He reported being followed by his primary care physician and private specialists.  He underwent an EGD and colonoscopy within the past 12 months, and 2 benign colon polyps were removed.  He stated that his next colonoscopy was in 3 years.

The examiner noted that a clinical physical examination was negative.  No pathology was found.  The examiner indicated that the Veteran did not have, nor had ever been diagnosed with, with an intestinal condition.

On VA stomach and duodenal conditions examination in May 2017, the Veteran reported that he was on GERD-preventative medications, but was not being treated for any stomach/intestinal disorder.  He reported having cramping and abdominal pain in the lower abdomen.  He told the examiner that a recent EGD was normal.

The examiner indicated that the Veteran did not have, nor had ever been diagnosed with, with a stomach or duodenum condition.

In an addendum opinion, the examiner reiterated that the current gastrointestinal examination was normal with no pathology found and no current diagnosis.  He reviewed the June 2013 VA examiner's statement suggesting GERD or gastritis.  If the Veteran had either of these diagnoses, then there would be clinical findings on his recent EGD.  While these were no made available to her, the Veteran stated that his EGD was normal.


In sum, the Veteran has been afforded a number of VA examinations, none of which have provided a diagnosis of a gastrointestinal disability.  VA treatment records and examinations reflect that the Veteran had being taking preventative measures to avoid gastritis or GERD symptoms; however, he has not been diagnosed with a gastrointestinal condition.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Veteran has reported that he had been diagnosed with ulcers.  However, on VA examination he indicated that the ulcer occurred 10-15 years prior, and the VA examiner found no confirmation of this diagnosis in treatment records.  Regardless, the requirement of a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain, 21 Vet. App. at 321.  In this case, there is no indication of diagnosis or treatment of an ulcer at any point relevant to the claim.

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
B.  Neurological Disorder

The Veteran has reported that he has symptoms of cramping and weakness of the legs, which he attributed to service and his herbicide exposure.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to a neurological disorder involving the legs; however, the Veteran endorsed cramps in his legs on report of medical history at discharge in April 1970.  No abnormalities of the legs or neurologic system were noted on April 1970 discharge examination.

Following service, an October 2008 VA treatment report reflects that the Veteran's gait and station was within normal limits, though the Veteran reported that his right leg sometimes gave way.

A March 2010 treatment report notes low back pain radiating to the right lower extremity.  The Veteran stated that the right leg sometimes gave way. The Veteran reported a loss of sensation in both legs and the bilaterally.  Deep tendon reflexes were 0/4 in the bilateral Achilles and 2/4 in the bilateral patella.  Strength was full, but with give-way weakness in the right patellofemoral.  He as assessed with a past medical history of alcoholism and with currently smoking condition with deconditioning and multiple non-localized musculoskeletal complaints.  The examiner also noted that the Veteran might have alcoholic peripheral neuropathy contributing to his complaints.

On VA peripheral nerves examination in June 2013, the Veteran reported that he had been having pain in the legs and cramps since service, but never sought treatment for it.  Symptoms of mild intermittent pain, and mild numbness of the bilateral lower extremities were noted.

Objectively, neurological testing revealed normal strength with no muscle atrophy.  Reflexes and sensation were also normal in the bilateral lower extremities.  There were no tropic changes attributable to peripheral neuropathy.  The Veteran's gait was normal.  The examiner determined that all nerves in the bilateral lower extremities were normal.

The examiner indicated that the Veteran did not have a peripheral nerve condition and/or peripheral neuropathy.  A diagnosis of cramps was noted. 

A July 2013 VA treatment report reflects that and EMG and nerve conduction study was normal.  There was no electrodiagnostic evidence to indicate peripheral neuropathy or mononeuropathy in the lower limbs and extremities at present.

On VA examination in June 2014, the Veteran reported that he had experienced cramps, numbness and tingling for the past 10 years.  Symptoms included mild paresthesias and mild numbness.  The Veteran felt like both legs were 100 pounds when walking.

Objectively, muscle strength was full and there was no atrophy.  Reflexes were normal.  Sensation was normal, except for decreased sensation in the right and left hand/fingers, lower legs/ankles, and foot/toes.  There were no trophic changes.  The Veteran's gait was normal.  The examiner indicated that there were no affected nerves in the upper or lower extremities.

The examiner indicated that that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Diagnosis of cramps and tingling was indicated.  The examiner indicated that, apart from the subjective sensory deficit in the bilateral upper and lower limbs, there were no other abnormalities in the motor or sensory examination.  In an addendum note, the examiner noted that the Veteran underwent EMG/NCS studies in July 2013, which found no evidence of peripheral neuropathy.  The Veteran had never been diagnosed or treated for peripheral neuropathy.

A September 2014 VA treatment report reflects that the Veteran complained of a cramp-like nerve pain in the arms and legs for 3 years.  He felt that his legs and arms felt very heavy, and he developed numerous cramps.  He sometimes had weakness.  He also got shooting nerve pain as well as tingling.  He indicated that he was exposed to Agent Orange in Vietnam, and believed that this could be a reason for his pain.  The examiner indicated that the Veteran's symptoms did not sound musculoskeletal in nature.  Recent EMG studies were normal.

A March 2017 VA treatment report reflects that the Veteran's report of arm/leg pain did not sound musculoskeletal in nature.  His EMG results were normal and there were no signs of peripheral neuropathy or mononeuropathy in the extremities.

On VA treatment in April 2017, the Veteran reported that he experienced muscle cramps in his back that radiated to the bilateral posterior thighs and calves.  He was interested in trying acupuncture for his low back pain.  Neurologically, reflexes were 2+ in the bilateral patella. Sensation was grossly intact throughout all extremities.  Gait was normal.  He was assessed with low back pain. 

On VA neurological examination in May 2017, the Veteran reported that he had bilateral lower limb pain for the past 5 years.  Had had been using acupuncture for treatment.

Objectively, strength was full and the Veteran did not have muscle atrophy.  Reflexes were normal in the bilateral lower extremity.  Sensory examination yielded normal findings, with the exception of decreased sensation in the bilateral feet/toes.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was not normal.  There was no identified affected nerve.

The examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  He found that the Veteran had leg cramps and pain in the lower limbs.  He was never diagnosed with peripheral neuropathy.

In sum, the Veteran has consistently complaint of cramps, pain, and numbness of the lower extremities.  However, he has been afforded a number of VA examinations, none of which has established that there is underlying pathology (disease or injury) for these complaints, and a neurological disorder has not been diagnosed.  VA treatment records also do not reflect diagnosis of a peripheral nerves or neurological disorder, and the Veteran's July 2013 EMG/nerve conduction studies were normal. 

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain, 21 Vet. App. at 321. Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225. As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service, to include presumed herbicide exposure therein.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3d at 133. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Respiratory Disorder

The Veteran's service treatment records include a September 1968 report reflecting that the Veteran complained of cough and was treated for an upper respiratory infection, and again in December 1968.  The Veteran endorsed frequent colds, but denied pain or pressure in chest, chronic cough, asthma, or shortness of breath on report of medical history at discharge in April 1970.   No abnormalities of the chest or lungs were noted on April 1970 discharge examination.

Post-service treatment records from Maimonides Medical Center reflect that in July 2013, the Veteran presented with complaint of chest pain, nausea, and shortness of breath.  He had a history of smoking 40 pack years.  In the emergency room, he was treated for congestive heart failure.  CT scan of the chest revealed moderate emphysema, bilateral nonspecific ground-glass opacifications, and interlobular septal thickening consistent with pulmonary edema, pneumonia.  Repeat CT scan showed resolving pulmonary edema and none of the ground-glass opacification previously noted.  Short-term follow-up was recommended by the radiologist to ensure resolution and exclude mucinous bronchioloalveolar carcinoma.  It was recommended that the Veteran stop smoking.

On VA respiratory examination in May 2017, the Veteran reported that he had trouble breathing.  He stated that he spoke to his primary care physician about it, and had a chest x-ray done a few months ago, and everything was normal.  His doctor told him nothing was wrong.  He had not been diagnosed with any respiratory disorder, and was not being treated for one.

The examiner indicated that there was no current respiratory diagnosis.  Clinical respiratory examination was normal.
 
In a May 2017 opinion, the examiner opined that the claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the upper respiratory infections noted in service were acute conditions, treated and resolved with no residuals; there was no documentation of chronicity.  The Veteran did note chronic or frequent colds at discharge, but separation examination was silent for a chronic respiratory disorder.  Outpatient treatment records were silent for any chronic respiratory conditions or disorders.  There was no documentation of chronicity since military service 45 years ago.  His current clinical respiratory examination negative with no pathology found.

With respect to the claim for service connection as presumed as due to herbicide exposure, the Veteran does not have a respiratory disability that is among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e). Therefore, service connection as presumed as due to exposure to Agent Orange is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

In this case, the Veteran was treated for upper respiratory infections in service, but no chronic respiratory disability was indicated.

The first evidence of a respiratory disability, to the extent that the Veteran has been diagnosed with one, is during the 2013 hospitalization.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).

Moreover, the only pertinent medical opinion of record is that of the 2017 VA examiner, who had a thorough review of all pertinent evidence and stated that it is less likely than not that the claimed respiratory disorder is related to or had its onset in service.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current respiratory disorder is related to service, to include Agent Orange exposure therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2017 VA examination.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for a respiratory disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990).
ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for a neurological disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


